157 S.W.3d 192 (2004)
LAKE VIEW SCHOOL DISTRICT NO. 25 OF PHILLIPS COUNTY, Arkansas, et al.
v.
Governor Mike HUCKABEE, et al.
No. 01-836.
Supreme Court of Arkansas.
April 2, 2004.
Lewellen & Associates, by: Roy C. Lewellen, Marianna, for appellant class.
Wilson Law Firm, P.A., by: E. Dion Wilson, for appellant school district.
Mike Beebe, Att'y Gen., by: Timothy Gauger, Ass't Att'y Gen., Little Rock, for appellees.
Matthews, Campbell, Rhoads, McClure, Thompson & Fryauf, P.A., by David R. Matthews, for intervenors Rogers and Bentonville Public School Districts.
Friday, Eldredge & Clark, by: Christopher Heller, Little Rock, for intervenor Little Rock School District.
Mitchell, Blackstock, Barnes, Wagoner, Ivers & Sneddon, by: Clayton R. Blackstock and Mark Burnette, Little Rock, for amicus curiae Arkansas Education Association.
*193 Kaplan, Brewer, Maxey & Haralson, P.A., by: Regina Haralson, Little Rock, for amicus curiae Arkansas Public Policy Panel.
PER CURIAM.
Today, April 2, 2004, the Masters filed their report in this matter with the Supreme Court Clerk as directed by our per curiam order of February 3, 2004. See Lake View Sch. Dist. No. 25 v. Huckabee, 356 Ark. 1, 144 S.W.3d 741 (2004) (per curiam). Pursuant to Ark. R. Civ. P. 53(e)(2) (2003), within twenty days after being served with notice of the filing of the report, any party may serve written objections to the report upon the other parties. The rule further provides that application to the court for action upon the report and objections shall be by motion and upon notice as prescribed in Ark. R. Civ. P. 6(c). Accordingly, should the parties wish to do so, they may file written objections in accordance with our Rules of Civil Procedure within the twenty-day time frame. This court will then take the matter under advisement, either on motion by the parties or on our own motion.
IMBER, J., not participating.
Special Justice CAROL DALBY joins.